DETAILED ACTION
This correspondence is responsive to the Divisional Application filed November 22, 2022. Claims 1-5 are pending in the case, with claims 1 and 4 in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cory (Pub. No. US 2007/0061752 A1, published March 15, 2007) in view of Marks et al. (Patent. No. US 9,239,820 B1, issued January 19, 2016) hereinafter Marks.

Regarding claim 1, Cory teaches:
A method of automatically coordinating updates in a first document of a first document type to elements in a second document of a second document type that is different from the first document type, including (i.e.,  Aspects of the present invention are generally related to providing cross-application support of charts….. The chart is a native host application object that may be edited and formatted directly inside the host application. There is a connection back to a workbook that includes the spreadsheet. However, the connection back to the workbook is established for obtaining the data in the chart rather than for the chart itself. This link between the chart and chart data may be taken advantage of depending on the chart copy and paste operation selected. Cory, Abstract, para 5-7): 
Cory does not specifically disclose:
maintaining, for the first document, multiple builds of property sets that include formatting properties and content, and publishing the property sets of the builds for use by elements of the document; 


selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property sets; 
However, Marks teaches in the field related to method and apparatus for controlling visual formatting of an electronic document. Marks, col 1:15-20. Marks teaches that, The style elements for a visual style may be modified and selectively locked by a user (e.g., a style guide manager). For example, the style guide manager may set the font face and emphasis formatting of a “Heading 1” style to “Arial” and “bold,” respectively. The manager may then lock one or more of the style elements to prevent their modification by other users (e.g., style guide users). After making changes to a style guide, the manager may publish the style guide, enabling its use by the style guide users (maintaining, for the first document, multiple builds of property sets that include formatting properties and content, and publishing the property sets of the builds for use by elements of the document). Marks, Figs 2, 10, 15, col 3:28-65; col 7:28-35,12-27; col 9:55-10:12; col 11:28-54. The database 110 stores document files (e.g., document content data and document support data), visual style sets (e.g., style data), or other files. The document content data may include text, tables, images, or other content. The document support data includes a reference or link to a visual style set (or “style guide”) for display of the document content data (maintaining, for the first document, multiple builds of property sets that include formatting properties and content, and publishing the property sets of the builds for use by elements of the document). Marks, Figs 2, 10, 15, col 3:28-65; col 7:28-35,12-27; col 9:55-10:12; col 11:28-54.
The application 210 may also provide an import or export feature for managing visual styles and style guides. As shown in FIG. 5, the style user interface 500 includes import button 520 and export button 522. When the export button 522 is selected by a user, the application 210 prompts the user to store the current style guide. The application 210 may store the style guide as style data within a file. In some embodiments, the application 210 stores or publishes the style guide in a version control system (maintaining, for the first document, multiple builds of property sets that include formatting properties and content, and publishing the property sets of the builds for use by elements of the document). Marks, Figs 2, 10, 15, col 7: 12-27, 28-35; col 3:28-65; col 9:55-10:12; col 11:28-54. As described above, the visual style set maintenance process 120 in one example provides a version control system. The document support data for an electronic document includes a reference or link to a visual style set or style guide. The user may update the style guide over time and maintain one or more prior versions of the style guide (maintaining, for the first document, multiple builds of property sets that include formatting properties and content, and publishing the property sets of the builds for use by elements of the document). The server 100 determines (1302), for an electronic document associated with a first visual style set of visual styles (e.g., a first version or priority level), whether the first visual style set corresponds to a second visual style set (e.g., a second version) with a higher priority than the first visual style set. Marks, Figs 2, 10, 15, col 7:28-35,12-27; col 3:28-65; col 9:55-10:12; col 11:28-54.
Marks teaches that, Tables may also use one or more cell styles, row styles, column styles, header row styles, or header column styles, with each style having one or more style elements. While a header row style or header column style is generally selected for a first row or column of a table, these styles may also be selected for other rows or columns of a table. One or more cells of a table may correspond to multiple table styles, such as a row style and a column style. For example, a cell “B3” may correspond to a column style for a column “B” and a row style for a row “3.” In this case, the row style and column style may overlap or conflict with each other. Marks, Figs 2, 10, 15, col 5: 39-49, 50-64; col 9:55 – col 10:12. 
In some embodiments, styles include a priority indicator such that where two or more styles are applied to a same document content element (e.g., the styles overlap), the style with a highest priority is used for that document content element. In another example, the style elements of the styles include respective priorities such that where two or more styles overlap, the style elements for the two or more styles with highest priorities are used (selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property sets,). In this case, a font face style element of a column style and a font size style element of a row style may be selected and combined based on their respective priorities. In yet another example, only those style elements that are locked are combined based on their priorities (selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property set). Alternative embodiments for combining styles or style elements, such as default values or default rules, will be apparent to those skilled in the art. Marks, Figs 2, 10, 15, col 5:50-64, 39-49; col 9:55 – col 10:12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for automatically coordinating updates in a first document of a first document type to elements in a second document of a second document type that is different from the first document type of Cory using the maintaining, for the first document, multiple builds of property sets that include formatting properties and content, publishing the property sets of the builds for use by elements of the document and selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property sets of Marks, with a reasonable expectation of success, in order to provide users with a visual style set of visual styles that affect display of electronic document content with variations in visual formatting without confusing the user. Marks, Figs 2, 10, 15, col 1:55-60, 22-54; col 2:1-6. This would have provided the advantage of controlling document content formatting for users in an easy to use manner that is both consistent and flexible.
wherein selectively replicating respective properties from the multiple builds onto an element of the second document to which the element subscribes, from one or more respective builds, includes controlling the replicating responsive to fine-grained selection among and subscription to the formatting properties and content in the property sets of the respective builds; and 
As similarly discussed above, Cory teaches providing cross-application support of charts….. The chart is a native host application object that may be edited and formatted directly inside the host application. There is a connection back to a workbook that includes the spreadsheet. However, the connection back to the workbook is established for obtaining the data in the chart rather than for the chart itself. This link between the chart and chart data may be taken advantage of depending on the chart copy and paste operation selected. Cory, Abstract, para 5, 6-7 Another aspect of the present invention allows a selection to be made whether to use the source formatting of the chart (replicating respective properties onto an element of the second document to which the element subscribes) or the destination formatting of the chart depending on the type of copy and paste operation selected. In still another aspect, the source or destination formatting may be automatically selected based on the type of file to which the chart is being pasted. Cory, Abstract, para 7, 5-7 
Cory does not specifically disclose wherein selectively replicating respective properties from the multiple builds onto an element of the document to which the element subscribes, from one or more respective builds, includes controlling the replicating responsive to fine-grained selection among and subscription to the formatting properties and content in the property sets of the respective builds.
However, Marks teaches that, In some embodiments, styles include a priority indicator such that where two or more styles are applied to a same document content element (e.g., the styles overlap), the style with a highest priority is used for that document content element. In another example, the style elements of the styles include respective priorities such that where two or more styles overlap, the style elements for the two or more styles with highest priorities are used (selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property sets, wherein selectively replicating respective properties from the multiple builds onto an element of the ). In this case, a font face style element of a column style and a font size style element of a row style may be selected and combined based on their respective priorities. In yet another example, only those style elements that are locked are combined based on their priorities (selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property set, wherein selectively replicating respective properties from the multiple builds onto an element of the ). Alternative embodiments for combining styles or style elements, such as default values or default rules, will be apparent to those skilled in the art. Marks, Figs 2, 10, 15, col 5:50-64, 39-49; col 9:55 – col 10:12; col 7:12-35.
The application 210 may also provide an import or export feature for managing visual styles and style guides (exporting, importing and selectively replicating  properties from the multiple builds onto an element of another document to which the element subscribes, from one or more respective builds, includes controlling the replicating responsive to fine-grained selection among and subscription to the formatting properties and content in the property sets of the respective builds). …The application 210 may store the style guide as style data within a file. In some embodiments, the application 210 stores or publishes the style guide in a version control system. The visual style set maintenance process 120 in one example provides the version control system. In other embodiments, the version control system is a separate application or process and may be remotely located from the server 100 and client device 200. When the import button 520 is selected by a user, the application 210 prompts the user to select a file or version of a previously stored style guide. Marks, Figs 2, 5, 10, 15, col 7:12-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for automatically coordinating updates in a first document of a first document type to elements in a second document of a second document type that is different from the first document type and replicating respective properties onto an element of the second document to which the element subscribes of Cory using the maintaining, for the first document, multiple builds of property sets that include formatting properties and content, publishing the property sets of the builds for use by elements of the document and selectively multi-way replicating respective properties that subscribe to the respective properties from the property sets of the respective builds, without replicating all aspects of at least one of the property sets wherein selectively replicating respective properties from the multiple builds onto an element of another document to which the element subscribes, from one or more respective builds, includes controlling the replicating responsive to fine-grained selection among and subscription to the formatting properties and content in the property sets of the respective builds of Marks, with a reasonable expectation of success, in order to provide users with a visual style set of visual styles that affect display of electronic document content with variations in visual formatting without confusing the user. Marks, Figs 2, 10, 15, col 1:55-60, 22-54; col 2:1-6. This would have provided the advantage of controlling document content formatting for users in an easy to use manner that is both consistent and flexible.
controlling synchronization of the formatting properties and content of the first and second documents responsive to property-by-property specification of a direction of synchronization.(i.e., In a fourth scenario, the user desires to send the presentation to clients. However, the user doesn't want them to be able to see the formulas used setting up his spreadsheet where the chart was created. The user creates the chart in a spreadsheet application and copies and pastes into a presentation application. The user selects to paste the chart as a linked chart, which is linked back to the spreadsheet. The user can then send the presentation to the clients without the clients seeing any detailed data. The clients desire to change some of the details of the deal. The user updates the spreadsheet and refreshes the presentation (controlling synchronization of the formatting properties and content of the first and second documents responsive to property-by-property specification of a direction of synchronization). The chart updates and the user can send the updated presentation to the clients. Cory, Fig 4, para 23, 56.
Link operation 506 copies the chart and the link information that identifies the location of the source file to the clipboard, and then provides the chart and link information from the clipboard to the destination file. Accordingly, when updates occur to the chart in the destination file, the updates may be reflected back to the source file according to the link information. Also, changes that occur to the source file may also be reflected in the chart pasted to the destination file (controlling synchronization of the formatting properties and content (synchronizing formatting and content changes) of the first and second documents responsive to property-by-property specification (each property for all properties) of a direction of synchronization (from source to destination or destination to source, or both ways)). The link utilizes an alternate data transfer interface (see communication through chart integration application 408 in FIG. 4) to update the chart data. In an additional embodiment, link operation 506 establishes the link between the pasted chart and the source file according to the OLE standard instead of through the alternate data transfer interface. The OLE standard is used when the destination application does not include support for the alternate data transfer interface described in FIG. 4. Once the linked chart is pasted to the destination file and the link is established, processing advances to formatting decision operation 516. Cory, Fig 4, para 56).

Regarding claim 2, which depends from claim 1 and recites:
wherein the first document type is a spreadsheet and the second document type is a presentation (i.e., In a fourth scenario, the user desires to send the presentation to clients. However, the user doesn't want them to be able to see the formulas used setting up his spreadsheet where the chart was created. The user creates the chart in a spreadsheet application and copies and pastes into a presentation application (first document type is a spreadsheet and the second document type is a presentation). The user selects to paste the chart as a linked chart, which is linked back to the spreadsheet. The user can then send the presentation to the clients without the clients seeing any detailed data. The clients desire to change some of the details of the deal. The user updates the spreadsheet and refreshes the presentation. The chart updates and the user can send the updated presentation to the clients. Cory, para 23).  

Regarding claim 3, which depends from claim 1 and recites:
wherein direction of synchronization includes: from the first document to the second document, from the second document to the first document, and both ways (i.e., Link operation 506 copies the chart and the link information that identifies the location of the source file to the clipboard, and then provides the chart and link information from the clipboard to the destination file. Accordingly, when updates occur to the chart in the destination file, the updates may be reflected back to the source file according to the link information (direction of synchronization includes from the second document to the first document, and both ways). Also, changes that occur to the source file may also be reflected in the chart pasted to the destination file (direction of synchronization includes: from the first document to the second document, from the second document to the first document, and both ways). The link utilizes an alternate data transfer interface (see communication through chart integration application 408 in FIG. 4) to update the chart data. In an additional embodiment, link operation 506 establishes the link between the pasted chart and the source file according to the OLE standard instead of through the alternate data transfer interface. The OLE standard is used when the destination application does not include support for the alternate data transfer interface described in FIG. 4. Once the linked chart is pasted to the destination file and the link is established, processing advances to formatting decision operation 516. Cory, Fig 4, para 56).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al. (Pub. No. US 2005/0044497 A1, published February 24, 2005) hereinafter Kotler, in view of  Cory (Pub. No. US 2007/0061752 A1, published March 15, 2007) 

Regarding claim 4, Kotler teaches:
A method of connecting cells in a spreadsheet to cells on a page in a document (i.e.,  FIG. 1 shows an exemplary architecture 100 that integrates spreadsheet functionality into word processing text. … The architecture 100 includes a document renderer 102, one or more sets of table objects 104, one or more sets of spreadsheet objects 106 (A method of connecting cells in a spreadsheet to cells on a page in a document), one or more sets of free floating field objects 107, a spreadsheet editor 108, a workbook 110, a spreadsheet engine 112, and one or more non-core worksheet functions 114(1)-114(W) that may be optionally used by the spreadsheet engine 112. Kotler, Fig 1-3, para 38, 39-48), including: 
both embedding and linking content of select cells within a grid of cells from a spreadsheet onto a page in a document (i.e.,  Each grid object 130 maintains two structures: a format table 132 and a cell table 134 (content of select cells within a grid of cells from a spreadsheet). Kotler, Figs 1-3, para 47, 44-48, 70-72. The cell table 134 stores the actual data for each cell in the table 124 (both embedding and linking content of select cells within a grid of cells from a spreadsheet (embedding and linking content of select cells in cell table 134 within grid 130 of cells from a spreadsheet) onto a page in a document (onto table 124 on a page in document 120)) or an associated free floating field 126, such as text, values, and formulas. A cell table 134 stores pointers to one or more cells that physically store the data. A cell table associated with a table, such as cell table 134(1), contains multiple cells 136(1)-136(C), one for each cell in the table.  Kotler, Figs 1-3, para 48, 44-48, 70-72.); 
wherein individual embedded and linked cells are rearrangeable, on the page of the document, from a pattern within the grid of cells in the spreadsheet (i.e., With continuing reference to FIG. 1, the table and spreadsheet objects 104 and 106 provide editing functionality for the table 124, including such functions as table resizing, selection, cut, copy, paste, split, merge, table formatting, and a host of other rich spreadsheet events (wherein individual embedded and linked cells are rearrangeable, on the page of the document, from a pattern within the grid of cells in the spreadsheet). Kotler, Figs 1-3, para 44, 174. The Table object 104 manages and monitors the user input for structure changes, such as insertion/deletion of a row, merging cells, and so forth. When the user makes a structure change, the Table object 104 fires events to the GridBehavior object 150, which informs the spreadsheet engine 112, and in turn updates the cell table 134 associated with the UI table (wherein individual embedded and linked cells are rearrangeable, on the page of the document, from a pattern within the grid of cells in the spreadsheet). Kotler, Figs 1-3, para 174, 44, 35-36, 70-72.); and 
further including, responsive to user commands that rearrange the cells in the grid of cells on the page, rearranging individual cells or adjoining groups cells to positions on the page separated from the grid, while maintaining the linking of content of the rearranged individual cells to corresponding, non-rearranged cells in the spreadsheet.  
As discussed above, Kotler teaches embedding and linking content of select cells within a grid of cells from a spreadsheet onto a page in a document and user editing commands that rearrange the cells in the grid of cells on the page. Kotler, Figs 1-3, para 174, 44-48. Kotler does not specifically disclose rearranging individual cells or adjoining groups cells to positions on the page separated from the grid, while maintaining the linking of content of the rearranged individual cells to corresponding, non-rearranged cells in the spreadsheet.
However, Cory teaches in the field related to cross-application support for objects in different applications. Cory, Abstract, para 1-3. Cory teaches that, FIG. 4 illustrates a functional diagram of an exemplary system for copying and pasting a chart from a spreadsheet application to a host application in accordance with one embodiment. System 400 includes presentation application 402, word processing application 404, embedded object handler 406, chart integration application 408, database/spreadsheet application 410, running object table 414, and clipboard 430. Spreadsheet application 410 includes workbook 416 which includes chart data 412 (corresponding, non-rearranged cells in the spreadsheet)) that includes both the presentation data and underlying data of the chart to be copied. When copied, the chart may then be pasted to a host application (402, 404) (rearranging individual cells (rearranging cells into chart) or adjoining groups cells to positions on the page separated from the grid (copy and pasting to separate position on the page), while maintaining the linking of content of the rearranged individual cells to corresponding, non-rearranged cells (chart data) in the spreadsheet). Although two host applications (402, 404) are shown, any number of host applications may be associated with system 400. Cory, Fig 4, para 43, 43-45.
 In one embodiment, clipboard 430 is used to provide the link information for a linked chart. When a user selects to have the pasted chart linked to spreadsheet application 410, the link identifies the location of spreadsheet application to the host application. Accordingly, after the chart is pasted, updates to the chart may be made by communicating requests for the updated data through embedded object handler 406 and chart integration application 408 (rearranging individual cells or adjoining groups cells to positions on the page separated from the grid, while maintaining the linking of content of the rearranged individual cells to corresponding, non-rearranged cells in the spreadsheet). Cory, Fig 4, para 45, 43-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of connecting cells in a spreadsheet to cells on a page in a document, and responsive to commands that rearrange the cells in the grid of cells on the page, rearranging the cells within the grid on the page of Kotler, to include the feature for rearranging the cells or adjoining groups of cells to positions on the page separate from the grid, while maintaining the linking of content of the rearranged cells to corresponding, non-rearranged cells in the spreadsheet, with a reasonable expectation of success, in order to provide users with cross-application support for spreadsheet data and charts. Cory, para 5-7. This would have provided users with the advantage of copying, pasting, editing and updating objects across applications. 

Regarding claim 5, which depends from claim 4 and further recites:
selectively replicating respective properties to which an individual cell on the page subscribes from property sets of one or more respective builds, independently of formatting in the spreadsheet linked to the page, responsive to fine-grained selection among and subscription to formatting properties in the property sets of the respective builds.
Kotler in view of Cory teaches the method of claim 4 from which claim 5 depends, including spreadsheet linked to the page and spreadsheet cells on the page. Kotler teaches that, The architecture allows common document behaviors for the text body and across the tables. Such functions as spell checking, grammar checking, find, and replace are continuous across table and free floating field boundaries, treating the cell and free floating field contents as if they were part of the document. Moreover, text formatting carries across boundaries. Essentially, any features that are added to modify the text can similarly be applied across a table boundary (selectively replicating respective properties to which an individual cell on the page subscribes from property sets of one or more respective builds (selectively replicating respective formatting, text features and builds to which an individual cell on the page subscribes from property sets of one or more formatting, text features and builds), independently of formatting in the spreadsheet linked to the page, responsive to fine-grained selection among and subscription to formatting properties in the property sets of the respective builds) or free floating field to text inside a table or free floating field. The conventional OLE mechanisms of embedding a spreadsheet object within a word processing document were incapable of supporting these common document behaviors that traversed table boundaries. Kotler, para 142, 143, 35-36, 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunch (Pub. No. US 2016/0132473 A1) is considered relevant in disclosing Trans-document Views and Environment.  For example, spreadsheets in text documents have the full editing power of a native spreadsheet and text in spreadsheets to have the full editing power of word processing software and images in either to have access to the full image editing power of the best image editing software. Every element of a document such as text, numbers, images; video, etc. can invoke one or more form of Expanded Information, such as—a View, a Report, a document, website, etc. Abstract.
Hall et al. (Patent No. US 9,875,228 B1) is considered relevant in disclosing Systems and Methods for Preserving Conditional Styles When Copying and Pasting Between Applications. 
McKnight et al. (Pub. No. US 2004/0163048 A1) is considered relevant in disclosing System and Method for Capturing Document Style by Example. 
Morgan et al. (Pub. No. US 2007/0094607 A1) is considered relevant in disclosing Integration of Composite Objects in Host Applications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144